Citation Nr: 0102054	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non service-connected burial benefits.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO) which denied the appellant's claim of entitlement to 
nonservice-connected burial benefits.


FINDINGS OF FACT

1.  The veteran died in July 1993.

2.  The appellant's claim for burial benefits was received by 
the RO in February 1999.


CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991); 38 
C.F.R. § 3.1601 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reveals that the veteran died in July 1993.  A 
notation in the veteran's claims folder dated in December 
1993 indicates that the RO had become aware of the veteran's 
death.  

The RO received a claim for VA burial benefits (VA Form 21-
530) in February 1999.  This claim was signed by the 
appellant and the appellant's brother, whose title was given 
as Administrator of the estate of the veteran.  Attached were 
a copy of the Certificate of Death documenting the veteran's 
demise; a copy of the veteran's Honorable Discharge from the 
United States Army; a copy of a bill for funeral expenses; 
and a copy of a bill for burial expenses.

On March 1, 1999, the RO denied the appellant's claim for VA 
burial benefits on the basis that the claim had not been 
filed within two years after permanent burial or cremation.

In a letter dated March 8, 1999, the appellant expressed 
disagreement with the RO's action.  In substance, the 
appellant stated that he was unaware of VA rules and 
procedures and that because VA was aware of the veteran's 
death within the two year period, it was incumbent on VA to 
notify him and/or his brother of all potential VA benefits, 
including burial benefits.  After the RO issued a Statement 
of the Case, the appellant submitted a substantive appeal, VA 
Form 9, which in essence reiterated his previous contentions. 


Law and Regulations

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) must be received 
by VA within two years after the permanent burial or 
cremation of the body.  38 U.S.C.A. § 2302 (West 1991); 38 
C.F.R. § 3.1601 (2000).

Under 38 C.F.R. § 3.155 (2000), an informal claim is defined 
as any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA. 

Discussion

In a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the 
veteran died in July 1993 and the claim for VA burial 
benefits was not received until February 1999.  The law 
requires the receipt of the application for burial benefits 
within two years after the date of the burial.  See 38 C.F.R. 
§ 3.1601.  

The appellant essentially contends that when a claim for a 
grave marker and flag was filed in 1993, VA should have 
construed that claim to also be a claim for burial benefits. 

As an initial matter, the Board notes that there is no 
documentation concerning the 
issuance of a flag and grave marker in 1993.  For the 
purposes of this decision, the Board will accept the 
appellant's statement that he and/or his brother applied for 
a marker shortly after the veteran's death.  As indicated 
above, the RO evidently became aware of the veteran's death 
in December 1993, approximately five months later, which 
indicates that such application was in fact filed shortly 
after the veteran's death. 

With respect to the appellant's contention that the claim for 
a headstone and flag should have been construed by VA as a 
claim for burial benefits as well, the United States Court of 
Appeals for Veteran's Claims has emphasized that 
communications from claimants must be liberally construed by 
VA.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented]; see also Douglas v. Derwinski, 2 Vet. App. 
103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].  

The appellant does not appear to contend that the application 
for a headstone and flag referred to burial benefits or even 
that language contained in the application could be liberally 
interpreted as a claim for burial benefits.  In essence, the 
appellant appears to be contending that an application for VA 
burial benefits should automatically be inferred from an 
application for a flag and headstone.  However, a claim for 
burial benefits is separate and distinct from a claim for a 
headstone and flag.  Compare 38 C.F.R. § 3.1601(b) and (f) 
(2000).   The Board does not believe that merely by claiming 
one benefit a claimant may be presumed to be seeking another, 
different benefit.  In the absence any specific indication of 
an intent to seek burial benefits at the time of filing the 
claim for flag and headstone in 1993, which has not been 
alleged by the appellant, the contention fails. 

In short, when the claim for a headstone and flag was filed 
in 1993, it could only be reasonably construed it to be a 
claim for no more than a headstone and flag, since that was 
what was requested.  There was no indication that burial 
benefits were requested.  Accordingly, the 1993 application 
for a headstone and flag may not be interpreted, even under a 
liberal interpretation, as a claim for VA burial benefits.  

The appellant also contends that since the funeral bill was 
submitted in 1993 along with a copy of the bill for the 
headstone, the funeral bill itself should have been construed 
by the RO as a claim for burial benefits.  In essence, he 
appears to be contending that the submission of the funeral 
bill demonstrated an intent to file a claim for burial 
benefits.  

In regard to this argument, the Board notes that there is no 
indication in the claims folder that a copy of the funeral 
bill was submitted in 1993.  The Board will assume for the 
purpose of this decision that such bill was in fact submitted 
in 1993.  Even assuming that the funeral bill was submitted, 
however, the Board does not believe that the submission of 
such a bill, by itself, expresses an intent to file a claim 
for burial benefits.  Under 38 C.F.R. § 3.155, an informal 
claim must indicate an intent to apply for a benefit and 
identify the benefit sought.  By the appellant's own 
admission, when a copy of the funeral bill was submitted in 
1993, the only claim which was filed was a claim for a 
headstone and flag.  Without some additional expression of 
intent to seek burial benefits, there was no reason for VA to 
construe the funeral bill to be a separate claim for burial 
benefits.  

The appellant has not pointed to any other communication or 
action within the two year period which can be construed as 
an expression of intent to seek burial benefits, and the 
Board has identified none.

In support of his claim, the appellant has also pointed to 
certain language set forth in 38 C.F.R. § 3.150(b) (2000), 
which requires that "Notice of the time limits will be 
included in letters forwarding applications for benefits."  
The appellant contends that VA never notified him of the time 
limits for filing a claim for burial benefits as the agency 
was required to do by 38 C.F.R. § 3.150(b).  

However, the Board notes that the purpose of 38 C.F.R. 
§ 3.150(b) is to require VA, upon notice of the death of a 
veteran, to issue the appropriate application form to any 
dependent who has apparent entitlement to pension, 
compensation, and dependency and indemnity compensation.  
There is no mention in the language of 38 C.F.R. § 3.150(b) 
of entitlement to burial benefits, nor is there any 
requirement that the RO issue applications for burial 
benefits upon being notified of the death of the veteran.  
Thus, the language cited to by the appellant, which requires 
that notice of the time limits be included in letters 
forwarding applications for benefits, deals only with the 
forwarding of applications for pension, compensation, and 
dependency and indemnity compensation and not for burial 
benefits.

 Furthermore, the appellant contends that he did not know 
about the two year limit for filing for VA burial benefits.  
The veteran states that since he was unaware of the legal 
requirements, this should not inure to his detriment.  The 
Board has no reason to doubt that the appellant may not have 
learned of the two year requirement until too late.  However, 
in Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements. The 
Court in Morris noted that the Supreme Court of the United 
States had held that persons dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  The same reasoning 
applies to the facts as presented in this case.

To some extent, the appellant appears to be raising an 
argument couched in equity in that he is contending that the 
veteran's estate would be entitled to burial benefits, which 
are being denied due to a mere legal technicality.  The Board 
wishes to make it clear that it has drawn no conclusions 
concerning the merits of the underlying claim for burial 
benefits, nor does it need to do so in light of the outcome 
dictated by the regulation.  Further, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

In summary, the Board concludes that the appellant's claim 
for VA burial benefits was not received until over five years 
following the date of burial.  The law requires the receipt 
of the application for burial benefits within two years after 
the date of the burial.  Thus, the Board finds that the 
appellant's claim for burial benefits has no legal merit or 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.  The 
benefit sought on appeal is accordingly denied.

Additional matters

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  However, VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
instance, the appellant's claim for burial benefits was not 
filed until over two years following the date of the 
veteran's burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1601.  
Even if every effort were taken to assist the appellant, 
there would remain no reasonable possibility that such 
assistance would aid in substantiating his claim.  Thus, the 
Board concludes that there is no further duty to assist the 
appellant in the development of his claim.  

Furthermore, the Board also concludes that because the claim 
for burial benefits was not filed until after the two-year 
period in which to file a claim had expired, there was no 
duty on the part of VA to notify the appellant of the 
information and evidence necessary to substantiate the claim.  
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  Because the two-year period 
in which to file a claim had expired, the Board believes that 
there is essentially no additional information or evidence 
that could be submitted to substantiate the claim for 
benefits.

ORDER

The claim of entitlement to burial benefits is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

